Exhibit 10.11

 

AMENDMENT NO. 1 TO THE

 

CONAGRA 2000 STOCK PLAN

 

Effective May 6, 2004, Section 5.2 of the ConAgra 2000 Stock Plan is amended and
restated in its entirety to read as follows:

 

“5.2  Cancelled, Terminated, Forfeited or Surrendered Awards.  Any shares of
Stock subject to an Award which for any reason are cancelled, terminated or
otherwise settled without the issuance of any Stock shall again be available for
Awards under the Plan.  In the event that any Award is exercised through the
delivery of Stock or in the event that withholding tax liabilities arising from
such Award are satisfied by the withholding of Stock by the Company, the number
of shares available for Awards under the Plan shall be increased by the number
of shares so surrendered or withheld.  Notwithstanding the immediately preceding
sentence, the number of shares available for Awards under the Plan shall not be
increased by the number of any previously issued shares surrendered in
connection with the exercise of an Award or in connection with the tax
withholding for an Award, more than ten years after the date of the most recent
shareholder approval of the Plan.”

 

37

--------------------------------------------------------------------------------